


Exhibit 10.10


STOCK AWARD AGREEMENT
This Stock Award Agreement (this “Agreement”), dated as of ____ 20__ (the
“Effective Date”), is between CyberOptics Corporation, a Minnesota corporation
(the “Company”) and ________, an individual resident of Minnesota
(“Participant”). This Stock Award is granted under the CyberOptics Corporation
1998 Stock Incentive Plan (the “Plan”) and is subject to the terms of that Plan.
Capitalized terms used in this Agreement and not defined in this Agreement have
the meanings assigned to them in the Plan. This Agreement represents the
Company’s unfunded and unsecured promise to issue Common Stock at a future date,
subject to the terms of this Agreement and the Plan.
1.Award. The Company hereby grants Participant, subject to the terms and
conditions of this Agreement and the Plan, a stock award (the “Stock Award”)
with respect to ___ shares of the Common Stock, $___ par value (the “Shares”),
of the Company . The Stock Award represents the right to receive the Shares only
when, and with respect to the number of Shares to which, the Stock Award has
vested (the “Vested Shares”). The Stock Award is subject to the terms and
conditions set forth in this Agreement and in the Plan. A copy of the Plan will
be furnished upon request of Participant.
2.Vesting.
  
(a)Subject to subsections (b) and (c) below, to termination in accordance with
Section 3 below, and to the terms and conditions of this Agreement and the Plan,
the Stock Award shall vest and be converted into an equivalent number of shares
that will be distributed to the Participant as follows:
On or after Each of the Following Dates
 
Percentage of Shares that Vest
 
 
 
First Anniversary of the Effective Date
 
25%
Second Anniversary of the Effective Date
 
25%
Third Anniversary of the Effective Date
 
25%
Fourth Anniversary of the Effective Date
 
25%



(b) In the event that, within two years after a Change of Control, either (x)
Participant’s employment with the Company is terminated by the Company, or (y)
there is an Adverse Change in the Participant’s employment, then the Stock Award
shall vest with respect to all Shares that were not previously Vested Shares.
For such purposes:
(i)a “Change of Control” shall mean:
(A) a change in control of a nature that would be required to be reported in
response to Item 6(e) of Schedule 14A of Regulation 14A promulgated under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), whether or not
the Company is then subject to such reporting requirement;
(B)the public announcement (which, for purposes of this definition, shall
include, without limitation, a report filed pursuant to Section 13(d) of the
Exchange Act) by the Company or any “person” (as such term is used in Sections
13(d) and 14(d) of the Exchange Act) that such person has become the “beneficial
owner” (as defined in Rule 13d-3 promulgated under the Exchange Act), directly
or indirectly, of securities of the Company representing 40% or more of the
combined voting power of the Company’s then outstanding securities;
(C) the Continuing Directors cease to constitute a majority of the Company’s
Board of Directors;
(D) the shareholders of the Company approve (x) any consolidation or merger of
the Company in which the Company is not the continuing or surviving corporation
or pursuant to which shares of Company stock would be converted into cash,
securities or other property, other than a merger of the Company in which
shareholders immediately prior to the merger have the same proportionate
ownership of stock of the surviving corporation immediately after the merger;
(y) any sale, lease, exchange or other transfer (in one transaction or a series
of related transactions) of all or substantially all of the assets of the
Company; or (z) any plan of liquidation or dissolution of the Company; or
(E) the majority of the Continuing Directors determine in their sole and
absolute discretion that there has been a change in control of the Company.




--------------------------------------------------------------------------------




(ii)“Continuing Director” shall mean any person who is a member of the Board of
Directors of the Company, while such person is a member of the Board of
Directors, who is not an Acquiring Person (as defined below) or an Affiliate or
Associate (as defined below) of an Acquiring Person, or a representative of an
Acquiring Person or of any such Affiliate or Associate, and who (x) was a member
of the Board of Directors on the effective date of this Option or (y)
subsequently becomes a member of the Board of Directors, if such person’s
initial nomination for election or initial election to the Board of Directors is
recommended or approved by a majority of the Continuing Directors. For purposes
of this subparagraph (ii), “Acquiring Person” shall mean any “person” (as such
term is used in Sections 13(d) and 14(d) of the Exchange Act) who beneficially
owns (as defined in Rule 13d-3 of the Exchange Act), directly or indirectly,
securities of the Company representing 40% or more of the combined voting power
of the Company’s then outstanding securities, but shall not include the Company,
any subsidiary of the Company or any employee benefit plan of the Company or of
any subsidiary of the Company or any entity holding shares of Common Stock
organized, appointed or established for, or pursuant to the terms of, any such
plan; and “Affiliate” and “Associate” shall have the respective meanings
ascribed to such terms in Rule 12b-2 promulgated under the Exchange Act.
(iii)An “Adverse Change” in Participant’s employment shall mean the occurrence
of any of the following events:
(A)the assignment to Participant to employment responsibilities which are not of
comparable responsibility and status as the employment responsibilities held by
Participant immediately prior to a Change in Control;
(B) a reduction by the Company in Participant’s compensation (including targeted
bonus compensation) as in effect immediately prior to a Change in Control;
(C) the Company’s requiring Participant to be based anywhere after a Change of
Control other than within fifty (50) miles of Participant’s office location
immediately prior to a Change in Control, except for requirements of temporary
travel on the Company’s business to an extent substantially consistent with
Participant’s business travel obligations immediately prior to a Change in
Control.
3.Termination of Stock Award.
(a)Except as provided in subsection (b) below and Section 2 above, a
Participant’s rights under this Agreement with respect to the Stock Award shall
terminate at the earlier of (i) the time the Shares are converted into Vested
Shares, or (ii) the termination of Participant’s employment with the Company.
Upon termination of this Agreement in accordance with clause (ii) above, the
Participant’s rights to all of the Shares subject to the Stock Award not vested
on the date that Participant ceases to be an employee shall be immediately and
irrevocably forfeited and the Participant will retain no rights with respect to
the forfeited Shares.
(b)Notwithstanding the provisions of Section 3(a)(ii) above, in the event of
termination of Participant’s employment with the Company as a result of
Participant’s death or disability (within the meaning of Code Section 22(e)(3))
while in the employ of the Company, the next vesting date for the Stock Award,
as set out in Section 2(a) above, shall accelerate by twelve (12) months as of
such date of termination. The Participant’s rights in any unvested shares
subject to this Stock shall terminate at the time Participant ceases to an
employee.
4.Additional Restrictions on Transfer of Stock Award. During the lifetime of
Participant, this Stock Award cannot be sold, assigned, transferred, gifted,
pledged, hypothecated or in any manner encumbered or disposed of at any time
prior to delivery of the Vested Shares, other than by will or the laws of
descent and distribution.
 
5.Conversion of Stock Award to Shares; Responsibility for Taxes.
(a)Provided Participant has satisfied the requirements of Section 5(b) below,
after the vesting of the Stock Award with respect to Vested Shares, the Vested
Shares will be distributed to Participant or, in the event of Participant’s
death, to Participant’s legal representative, as soon as practicable. The
distribution to the Participant, or in the case of the Participant’s death, to
the Participant’s legal representative, of Vested Shares shall be evidenced by a
stock certificate, appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company, or other appropriate means as
determined by the Company. In the event ownership or issuance of Vested Shares
is not feasible due to applicable exchange controls, securities regulations, tax
laws or other provisions of applicable law, as determined by the Company in its
sole discretion, Participant, or in the event of Participant’s death, the
Participant’s legal representative, shall receive cash proceeds in an amount
equal to the value of the Vested Shares otherwise distributable to Participant,
net of the satisfaction of the requirements of Section 5(b) below.
(b)    By signing this Agreement, Participant agrees that the Company may
withhold from the Participant’s wages or other cash compensation, or at the sole
election of the Company from Vested Shares to be distributed to Participant in
accordance with Section 5(a), all income tax (including federal, state and local
taxes), social insurance, payroll tax or other tax-related withholding (“Tax
Related Items”) due from the Company or the subsidiary that is the Participant’s
actual employer. In this regard, Participant authorizes the Company or the
Participant’s actual employer to withhold all applicable Tax Related Items
legally payable by Participant from Participant’s wages or other cash
compensation payable to Participant by the Company or the Participant’s actual
employer. To the extent that the Company determines that it is not feasible to
withhold




--------------------------------------------------------------------------------




from wages, or not permissible under applicable law to withhold in Shares, then
prior to the issuance of Vested Shares Participant shall pay, or make adequate
arrangements satisfactory to the Company or to the Participant’s actual employer
(in their sole discretion) to satisfy all withholding obligations of the Company
and/or the Participant’s actual employer. Participant shall pay to the Company
or to the Participant’s actual employer any amount of Tax Related Items that the
Company or the Participant’s actual employer may be required to withhold as a
result of Participant’s receipt of the Stock Award and the vesting of the Vested
Shares that cannot be satisfied by the means previously described. The Company
may refuse to deliver Vested Shares to Participant if Participant fails to
comply with Participant’s obligation in connection with the Tax Related Items as
described herein.
Regardless of any action the Company or the subsidiary of the Company that is
Participant’s actual employer takes with respect to any or all Tax Related
Items, Participant acknowledges that the ultimate liability for all Tax Related
Items legally due by Participant is and remains Participant’s responsibility and
that the Company and/or the Participant’s actual employer (i) make no
representations or undertakings regarding the treatment of any Tax Related Items
in connection with any aspect of the Stock Award, including the grant of the
Stock Award, the vesting of Stock Award with respect to Shares, the conversion
of the Stock Award into Shares or the receipt of an equivalent cash payment, the
subsequent sale of any Shares acquired at vesting and the receipt of any
dividends; and (ii) do not commit to structure the terms of the grant or any
aspect of the Stock Award to reduce or eliminate the Participant’s liability for
Tax Related Items.
6.Miscellaneous.
(a)Plan Provisions Control. In the event that any provision of this Agreement
conflicts with or is inconsistent in any respect with the terms of the Plan, the
terms of the Plan shall control.
(b)Rights of Stockholders. Prior to the vesting of a Stock Award with respect to
Shares, and prior to the receipt by Participant, Participant’s legal
representative or a permissible assignee of the Vested Shares pursuant to
Section 5, neither Participant, Participant’s legal representative nor a
permissible assignee of the Stock Award shall be or have any of the rights and
privileges of a stockholder of the Company with respect to the Shares issuable
to Participant pursuant to the terms of this Agreement. Participant shall not be
entitled to receive dividend equivalents on the Stock Award.
(c)Distribution and Adjustment. This Stock Award is subject to adjustment in the
event that any distribution, recapitalization, reorganization, merger or other
event covered by Section 4(c) of the Plan shall occur; provided, however, that
in the event of any such event, the Company may, in its absolute discretion,
either (1) effect adjustments in accordance with Section 4(c) of the Plan, or
(2) cancel any or all of unvested Stock Award and pay to Participant in cash the
value of such cancelled Stock Award, based on the price per share received, or
to be received, by a shareholder of the Company in such transaction event..
(d)No Right to Employment. The grant of this Stock Award shall not be construed
as giving Participant the right to be retained in the employ of the Company or
any Affiliate, or as giving a director of the Company or an Affiliate the right
to continue as a director of the Company or an Affiliate with, the Company or an
Affiliate, nor will it affect in any way the right of the Company or an
Affiliate to terminate such employment or position at any time, with or without
cause. In addition, the Company or an Affiliate may at any time dismiss
Participant from employment, or terminate the term of a director of the Company
or an Affiliate, free from any liability or any claim under the Plan or this
Agreement. Nothing in this Agreement shall confer on any person any legal or
equitable right against the Company or any Affiliate, directly or indirectly, or
give rise to any cause of action at law or in equity against the Company or an
Affiliate. This Stock Award shall not form any part of the wages or salary of
Participant for purposes of severance pay or termination indemnities,
irrespective of the reason for termination of employment. Under no circumstances
shall any person ceasing to be an employee of the Company or any Affiliate be
entitled to any compensation for any loss of any right or benefit under this
Agreement or the Plan which such employee might otherwise have enjoyed but for
termination of employment, whether such compensation is claimed by way of
damages for wrongful or unfair dismissal, breach of contract or otherwise. By
participating in the Plan, Participant shall be deemed to have accepted all the
terms and conditions of the Plan and this Agreement and the terms and conditions
of any rules and regulations adopted by the Committee and shall be fully bound
thereby.
(e)Governing Law. The validity, construction and effect of the Plan and this
Agreement, and any rules and regulations relating to the Plan and this
Agreement, shall be determined in accordance with the internal laws, and not the
law of conflicts, of the State of Minnesota.
(f)Severability. If any provision of this Agreement is or becomes or is deemed
to be invalid, illegal or unenforceable in any jurisdiction or would disqualify
the Plan or any Award under any law deemed applicable by the Committee, such
provision shall be construed or deemed amended to conform to applicable laws, or
if it cannot be so construed or deemed amended without, in the determination of
the Committee, materially altering the purpose or intent of the Plan or the
Award, such provision shall be stricken as to such jurisdiction or Award, and
the remainder of this Agreement shall remain in full force and effect.
(g)No Trust or Fund Created. Neither the Plan nor this Agreement shall create or
be construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Affiliate and Participant or any other
person. To the extent that any Person acquires a right to receive payments from
the Company or any Affiliate pursuant to a Stock Award, such right shall be no
greater than the right of any unsecured creditor of the Company or any
Affiliate.




--------------------------------------------------------------------------------




(h)Other Benefits. No compensation or benefit awarded to or realized by
Participant under the Plan or this Agreement shall be included for the purpose
of computing Participant’s compensation under any compensation-based retirement,
disability or similar plan of the Company unless required by law or otherwise
provided by such other plan.
(i)Headings. Headings are given to the Sections and subsections of this
Agreement solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of this Agreement or any provision thereof.
(j)Confidentiality. Participant shall not disclose either the contents or any of
the terms and conditions of this Agreement to any other person and agrees that
such disclosure may result in both immediate termination of the Stock Award
without the right to exercise any part thereof and termination of employment
with the Company.
(k)Notices. All notices, claims, certificates, requests, demands and other
communications hereunder shall be in writing and shall be deemed to have been
duly given and delivered if personally delivered or if sent by nationally
recognized overnight courier, by facsimile or by registered or certified mail,
return receipt requested and postage prepaid, addressed as follows:
(i)If to the Company, to it at:
CyberOptics Corporation
5900 Golden Hills Drive
Golden Valley, MN 55416
Attn: Director - Human Resources


(ii)If to Participant, to such address as most recently supplied to the Company
by Participant and set forth in the Company’s records; or
(iii)to such other address as the party to whom notice is to be given may have
furnished to the other party in writing in accordance with this Section 6(k).
Any such notice or communication shall be deemed to have been received (i) in
the case of personal delivery, on the date of such delivery (or if such date is
not a business day, on the next business day), (ii) in the case of
nationally-recognized overnight courier, on the next business day after the date
sent, (iii) in the case of facsimile transmission, when received (or if not sent
on a business day, on the next business day after the date sent) and (iv) in the
case of mailing, on the third business day following the date on which the piece
of mail containing such communication is posted.
(l)Waiver of Breach. The waiver by either party of a breach of any provision of
this Agreement must be in writing and shall not operate or be construed as a
waiver of any other or subsequent breach.
(m)Undertaking. Both parties hereby agree to take whatever additional actions
and execute whatever additional documents either party may in their reasonable
judgment deem necessary or advisable in order to carry out or effect one or more
of the obligations or restrictions imposed on the other party under the
provisions of this Agreement.
(n)Counterparts. This Agreement may be executed in one or more counterparts, and
each such counterpart shall be deemed to be an original, but all such
counterparts together shall constitute but one agreement.
(o)Entire Agreement. This Agreement (and the other writings incorporated by
reference herein, including the Plan) constitutes the entire agreement between
the parties with respect to the subject matter hereof and supersedes all prior
or contemporaneous written or oral negotiations, commitments, representations
and agreements with respect thereto.
IN WITNESS WHEREOF, the Company and Participant have executed this Agreement on
the date set forth in the first paragraph.
CYBEROPTICS CORPORATION




By:
Name: Subodh Kulkarni
Title: President/CEO


PARTICIPANT




By:
Name:





